SUPPLEMENT DATED MARCH 11, 2015 to PROSPECTUS DATED APRIL 30, 2010 FOR KEYPORT ADVISOR PROSPECTUSES DATED APRIL 30, 2004 FOR KEYPORT ADVISOR VISTA PROSPECTUSES DATED DECEMBER 31, 2003 FOR KEYPORT ADVISOR CHARTER AND KEYPORT ADVISOR OPTIMA ISSUED BY DELAWARE LIFE INSURANCE COMPANY KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding a change to an investment option that is available under your Contract. Effective May 1, 2015, the Columbia Variable Portfolio –International Opportunities Fund will change its name to Columbia Variable Portfolio – Select International Equity Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport (US)3/2015
